Citation Nr: 1432055	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In December 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise from artillery fire during service.

2.  The Veteran's bilateral hearing loss had its onset during service and has been continuous since separation from service.

3.  The Veteran's tinnitus had its onset during service and has been continuous since separation from service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss began during service and has continued since separation from service.  The Veteran's Form DD-214 reflected service in the Republic of Vietnam and a military occupational specialty (MOS) of truckmaster. 

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran's April 1969 entrance examination contained the following audiometric data:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
0
N/A
45
N/A
LEFT
5
5
5
N/A
45
N/A


According to the audiologist who conducted the April 2010 VA examination, those results indicate high frequency hearing loss.  The Veteran's July 1971 separation examination did not include any audiometric findings.  A whispered voice test was found to be normal at separation; however, in a June 2010 VA addendum opinion,  the audiologist stated that whispered voice tests are not considered valid estimates of hearing sensitivity, especially in the higher frequencies where noise-induced hearing loss is most likely to occur.  As a result, there is no concrete, reliable data available to demonstrate the degree of hearing loss present at separation from service. 

Audiometric testing conducted during the Veteran's April 2010 VA examination revealed puretone thresholds in decibels as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
35
45
60
65
96
LEFT
20
30
35
65
75
96

The examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to service based upon documentation of hearing loss within normal limits at induction, lack of frequency-specific audiometric data at separation, and the Veteran's extensive exposure to artillery in service.   In a June 2010 addendum opinion, the examiner confirmed his prior determination.  In February 2012, a second VA audiology examination was conducted.  The examiner reported that she could not form an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation, due to the lack of reliable audiometric data available at the Veteran's separation from service.  

The Veteran has consistently asserted that he began experiencing hearing loss in service when he was exposed to loud noises from artillery fire, and that his hearing has continually worsened since service. 

In January 2013, the Veteran's sister, brother, and sister-in-law submitted letters stating that the Veteran did not experience any hearing problems prior to service, but that after he returned his hearing was worse and he had to ask people to repeat their words and speak louder.      

The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the claimed injury is consistent with the circumstances of the Veteran's Vietnam service.  Accordingly, VA must presume the occurrence of the in-service acoustic trauma.  Further, the medical evidence shows that the Veteran has been diagnosed with bilateral hearing loss for VA purposes.  

Given that the Veteran has presented competent and credible lay testimony as to the onset of hearing loss in service that has continued since service, and given the VA examiner's April 2010 and June 2010 medical opinions that hearing loss is at least as likely as not related to service, service connection for bilateral hearing loss is warranted under the benefit of the doubt doctrine. 

Tinnitus

Although tinnitus is not addressed in the service treatment records, the Veteran asserts that his tinnitus began during service and has continued since separation.  The Veteran served in the Republic of Vietnam and was exposed to loud noise from artillery fire.

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  As discussed above, VA must presume the occurrence of the in-service acoustic trauma as it is consistent with the circumstances of the Veteran's service in Vietnam.  The medical evidence shows that the Veteran has been diagnosed with tinnitus.

The Board finds that the Veteran is competent to report experiencing tinnitus since service, and that his account of consistently experiencing ringing in his ears since that time is credible.  The Board finds that the lack of documentation in the service treatment records is not sufficient to rebut the Veteran's competent and credible statements that his tinnitus became manifest during service.  Moreover, according to both an April 2010 VA audiology examination report and a June 2010 addendum opinion, the examiner determined that it was at least as likely as not that the Veteran's tinnitus was related to service.  

In light of his in-service noise exposure, the credible history of tinnitus in service and since service, and the current diagnosis of tinnitus, as well as the positive nexus opinion provided by the April 2010 VA examiner, the Board finds that service connection for this disability is warranted.





ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


